Exhibit 10.6


Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 1


LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made this 14th day of March, 2019,
between ARE-SEATTLE NO. 28, LLC, a Delaware limited liability company
(“Landlord”), and ALPINE IMMUNE SCIENCES INC., a Delaware corporation
(“Tenant”).
Building:
That certain to-be-constructed building to be known as 188 East Blaine Street,
Seattle, Washington

Premises:
That portion of the west side of the 2nd floor of the Building, containing
approximately 27,164 rentable square feet, as determined by Landlord, as shown
on Exhibit A.

Project:
The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

Base Rent:
$61.00 per rentable square foot of the Premises per year, subject to adjustment
pursuant to Section 4 hereof.

Rentable Area of Premises: 27,164 sq. ft.
Rentable Area of Project: 197,773 sq. ft.
Tenant’s Share of Operating Expenses: 13.73%
Security Deposit: $254,166.66
Target Commencement Date: May 1, 2019
Rent Adjustment Percentage: 3%
Base Term:
Beginning on the Commencement Date and ending 129 months from the first day of
the first full month following the Commencement Date. For clarity, if the
Commencement Date occurs on the first day of a month, the expiration of the Base
Term shall be measured from that date. If the Commencement Date occurs on a day
other than the first day of a month, the expiration of the Base Term shall be
measured from the first day of the following month.

Permitted Use:
Research and development laboratory, drug development facilities, related office
and other related uses consistent with the character of the Project and
otherwise in compliance with the provisions of Section 7 hereof.

Address for Rent Payment:    Landlord’s Notice Address:
Fifth Third Wholesale Lockbox    385 E. Colorado Boulevard, Suite 299
Lockbox 234078    Pasadena, CA 91101
4900 West 95th Street    Attention: Corporate Secretary
Oak Lawn, IL 60453
Tenant’s Notice Address    Tenant’s Notice Address
(After Commencement Date):    (Prior to Commencement Date):
188 East Blaine Street        201 Elliott Ave W
Seattle, Washington 98102        Seattle, WA 98119
Attention: Lease Administrator        Attention: Lease Administrator


        alpnex106_20190331-image.gif [alpnex106_20190331-image.gif]

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 2




The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:
[X] EXHIBIT A - PREMISES DESCRIPTION
[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X] EXHIBIT C - WORK LETTER
[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS
[X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X] EXHIBIT G - SHARED LAB AREA
1.Lease of Premises. Upon and subject to all of the terms and conditions hereof,
Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project, are collectively referred to herein
as the “Common Areas.” Tenant shall have the non-exclusive right during the Term
to use the Common Areas along with others having the right to use the Common
Areas, including any common area amenities (“Common Area Amenities”) located at
the Project, which Common Area Amenities shall include, at a minimum, a
conference room, bike lockers, locker room, fitness area and rooftop deck (each
subject to temporary closures and Landlord’s rules and regulations). Landlord
reserves the right to modify Common Areas, provided that such modifications do
not materially adversely affect Tenant’s use of the Premises for the Permitted
Use. From and after the Commencement Date through the expiration of the Term,
Tenant shall have access to the Building and the Premises 24 hours a day, 7 days
a week, except in the case of emergencies, as the result of Legal Requirements,
the performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.
2.    Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises (“Delivery” or “Deliver”) for
Tenant’s construction of the Tenant Improvements pursuant to the Work Letter
with Landlord’s Work in Building Shell Substantially Complete condition on or
before the Target Commencement Date. If Landlord fails to timely Deliver the
Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable except as
provided herein. If Landlord fails to timely Deliver the Premises, Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom, and
this Lease shall not be void or voidable except as provided herein. If Landlord
does not Deliver the Premises within 150 days of the Target Commencement Date
for any reason other than Force Majeure delays, this Lease may be terminated by
Tenant by written notice to Landlord, and if so terminated by Tenant, neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. As used herein, the terms “Tenant Improvements,”
“Landlord’s Work” and “Building Shell Substantially Complete” shall have the
meanings set forth for such terms in the Work Letter. If Tenant does not elect
to void this Lease within 10 business days of the lapse of such 150 day period,
such right to void this Lease shall be waived and this Lease shall remain in
full force and effect.
The “Commencement Date” shall be the date that Landlord Delivers the Premises to
Tenant in Building Shell Substantially Complete condition; provided, however, in
no event may the Commencement Date occur prior to the Target Commencement Date.
The “Rent Commencement Date” shall be the date that is 9 months after the
Commencement Date; provided, however, that if Landlord has not obtained a
certificate of occupancy (or temporary certificate of occupancy, or its
equivalent) with respect to the Building Shell prior to the expiration of such 9
month period, then the Rent Commencement Date shall be delayed 1 day for each
day until Landlord obtains such certificate of occupancy (or temporary
certificate of occupancy, or its equivalent) with respect to the Building Shell.
Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date, the Rent Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder. The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease and the
Extension Term which Tenant may elect pursuant to Section 40 hereof.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 3




Except as set forth in the Work Letter or as otherwise expressly set forth in
this Lease: (i) Tenant shall accept the Premises in their condition as of the
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Premises; and (iii) Tenant’s taking possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken. Any occupancy of the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, excluding the obligation to pay Base Rent
and Operating Expenses.
For the period of 30 consecutive days after the Rent Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems (as defined in Section 13), unless Tenant or any
Tenant Party was responsible for the cause of such repair, in which case Tenant
shall pay the cost.
Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.
3.    Rent.
(a)    Base Rent. Base Rent for the month immediately following the expiration
of the Base Rent Abatement Period and the Security Deposit shall be due and
payable on delivery of an executed copy of this Lease to Landlord. Tenant shall
pay to Landlord in advance, without demand, abatement, deduction or set-off,
equal monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, after the Rent Commencement Date, in
lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or via federally insured wire transfer
(including ACH) pursuant to the wire instructions provided by Landlord, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.
Notwithstanding anything to the contrary contained herein, so long as Tenant is
not in Default under this Lease, Tenant shall not be required to pay Base Rent
for the period commencing on the Rent Commencement Date through the last day of
the 9th month following the Rent Commencement Date (the “Base Rent Abatement
Period”). Tenant shall commence paying full Base Rent on the first day of the
10th month after the Rent Commencement Date.
(b)    Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) commencing on the Rent
Commencement Date, Tenant’s Share of “Operating Expenses” (as defined in Section
5), and (ii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 4




4.    Base Rent Adjustments.
(a)    Annual Adjustments. Base Rent shall be increased on each annual
anniversary of the Rent Commencement Date (each an “Adjustment Date”) by
multiplying the Base Rent payable immediately before such Adjustment Date by the
Rent Adjustment Percentage and adding the resulting amount to the Base Rent
payable immediately before such Adjustment Date. Base Rent, as so adjusted,
shall thereafter be due as provided herein. Base Rent adjustments for any
fractional calendar month shall be prorated.
(b)    Additional TI Allowance. In addition to the Tenant Improvement Allowance
(as defined in the Work Letter), Landlord shall, subject to the terms of the
Work Letter, provide to Tenant the Additional Tenant Improvement Allowance (as
defined in the Work Letter). Commencing on the Rent Commencement Date and
continuing thereafter on the first day of each month during the Base Term,
Tenant shall, whether or not the full amount of the Additional Tenant
Improvement Allowance was used, pay the amount necessary to fully amortize the
full amount of the Additional Tenant Improvement Allowance in equal monthly
payments with interest at a rate of 8% per annum over the Base Term, which
interest shall begin to accrue on the date that Landlord first disburses such
Additional Tenant Improvement Allowance or any portion(s) thereof. Any of the
Additional Tenant Improvement Allowance and applicable interest remaining unpaid
as of the expiration or earlier termination of the Lease shall be paid to
Landlord in a lump sum at the expiration or earlier termination of this Lease.
5.    Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. Commencing on the Rent Commencement Date and continuing
thereafter on the first day of each month during the Term, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated.
The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, (v) Taxes (as defined in
Section 9), (w) capital repairs, improvements and replacements amortized over
the lesser of 10 years or the useful life of such capital items (except for
capital repairs, replacements and improvements to the roof, which shall be
amortized over 15 years), adjusted to reflect Building operations 24 hours per
day, 7 days per week and 365 days per year (provided that those Operating
Expenses incurred or accrued by Landlord with respect to any capital repairs,
replacements or improvements which are for the intended purpose of promoting
sustainability (for example, without limitation, by reducing energy usage at the
Project) (a “Capital Sustainability Expenditure”) may be amortized over a
shorter period, at Landlord’s discretion, to the extent the cost of a Capital
Sustainability Expenditure is offset by a reduction in Operating Expenses), (x)
the cost (including, without limitation, any subsidies which Landlord may
provide in connection with the Common Area Amenities) of the Common Area
Amenities now or hereafter located at the Project, (y) transportation services
(including costs associated with Landlord’s operation of or participation in a
shuttle service), and (z) and the costs of Landlord’s third party property
manager or, if there is no third party property manager, administration rent in
the amount of 3% of Base Rent (provided that during the Base Rent Abatement
Period, Tenant shall nonetheless be required to pay administration rent each
month equal to the amount of the administration rent that Tenant would have been
required to pay in the absence of there being a Base Rent Abatement Period)),
excluding only:
(a)    the original construction costs of the Project and renovation prior to
the date of the Lease and costs of correcting defects in such original
construction or renovation;
(b)    capital expenditures for expansion of the Project;
(c)    interest, principal payments of Mortgage (as defined in Section 27) debts
of Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 5




payments of base rent (but not taxes or operating expenses) under any ground
lease or other underlying lease of all or any portion of the Project;
(d)    depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);
(e)    advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants;
(f)    legal and other expenses incurred in the negotiation or enforcement of
leases;
(g)    completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;
(h)    costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;
(i)    salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;
(j)    general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;
(k)    costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;
(l)    costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);
(m)    penalties, fines or interest incurred as a result of Landlord’s inability
or failure to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord’s failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency;
(n)    overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;
(o)    costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;
(p)    costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;
(q)    costs incurred in the sale or refinancing of the Project;


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 6




(r)    net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;
(s)    any costs incurred to remove, study, test or remediate Hazardous
Materials in or about the Building or the Project for which Tenant is not
responsible under this Lease;
(t)    any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance policies required to be maintained by Landlord
in accordance with Section 17;
(u)    reserves (other than de minimus amounts);
(v)    costs arising from the gross negligence or willful misconduct of
Landlord; and
(w)    any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.
Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.
The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 60 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 60 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have a nationally or regionally
recognized independent public accounting firm selected by Tenant and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), working
pursuant to a fee arrangement other than a contingent fee (at Tenant’s sole cost
and expense), audit and/or review the Expense Information for the year in
question (the “Independent Review”). The results of any such Independent Review
shall be binding on Landlord and Tenant. If the Independent Review shows that
the payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses by more than 5% then
Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 7




share therein begins and ends shall be prorated. Notwithstanding anything set
forth herein to the contrary, if the Project is not at least 95% occupied on
average during any year of the Term, Tenant’s Share of Operating Expenses for
such year shall be computed as though the Project had been 95% occupied on
average during such year.
“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. The parties
agree that the Premises shall not be subject to re-measurement during the Term.
Landlord may equitably increase Tenant’s Share for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service that
benefits only the Premises or only a portion of the Project that includes the
Premises or that varies with occupancy or use. Base Rent, Tenant’s Share of
Operating Expenses and all other amounts payable by Tenant to Landlord hereunder
are collectively referred to herein as “Rent.”
6.    Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord’s choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit. The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Landlord’s right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon any use of all or any portion of the Security Deposit, Tenant shall pay
Landlord, within 5 business days of demand, the amount that will restore the
Security Deposit to the amount set forth on Page 1 of this Lease. Tenant hereby
waives the provisions of any law, now or hereafter in force which provide that
Landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of Rent, to repair damage caused by Tenant or
to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the act or omission of Tenant or
any officer, employee, agent or invitee of Tenant which are otherwise
recoverable pursuant to the terms of this Lease. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. If Tenant shall fully perform
every provision of this Lease to be performed by Tenant, the Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant within 60 days after the expiration or earlier termination of this Lease.
If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 8




obligation respecting the Security Deposit is that of a debtor, not a trustee,
and no interest shall accrue thereon.
7.    Use. The Premises shall be used solely for the Permitted Use set forth in
the basic lease provisions on page 1 of this Lease, and in compliance with all
laws, orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the Premises
and the Project, and to Tenant’s use and occupancy thereof, including, without
limitation, the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.
(together with the regulations promulgated pursuant thereto, “ADA”)
(collectively, “Legal Requirements” and each, a “Legal Requirement”). Tenant
shall, upon 5 days’ written notice from Landlord, discontinue any use of the
Premises which is declared by any Governmental Authority (as defined in Section
9) having jurisdiction to be a violation of a Legal Requirement. Tenant will not
use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance, increase the insurance risk, or
cause the disallowance of any sprinkler or other credits. Tenant shall not
permit any part of the Premises to be used as a “place of public accommodation”,
as defined in the ADA or any similar legal requirement. Tenant shall reimburse
Landlord promptly upon demand for any additional premium charged for any such
insurance policy by reason of Tenant’s failure to comply with the provisions of
this Section or otherwise caused by Tenant’s particular use and/or occupancy of
the Premises. Tenant will use the Premises in a careful, safe and proper manner
and will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose. Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project. Tenant shall not place any machinery or equipment which would overload
the floor in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Except as may be provided under the Work Letter, Tenant
shall not, without the prior written consent of Landlord, use the Premises in
any manner which will require ventilation, air exchange, heating, gas, steam,
electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.
Landlord shall be responsible for the compliance of the Building shell and the
Common Areas of the Project with Legal Requirements as of the Rent Commencement
Date. Landlord shall, as an Operating Expense (to the extent such Legal
Requirement is generally applicable to similar buildings in the area in which
the Project is located) or at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Common Areas or the exterior of the Building
that are required by Legal Requirements. Except as provided in the 2 immediately
preceding sentences, Tenant, at its sole expense, shall make any alterations or
modifications to the interior of the Premises that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA) related to Tenant’s specific use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Tenant’s
failure to comply with Legal Requirements related to Tenant’s use or occupancy
of the Premises or Tenant’s Alterations, and Tenant shall indemnify, defend,
hold and save Landlord harmless from and against any and all Claims arising out
of or in connection with Tenant’s breach of said obligation.
Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees to reasonably cooperate with Landlord,


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 9




and to provide such information and/or documentation as Landlord may reasonably
request, in connection therewith.
8.    Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
termination by Landlord at any time upon not less than 5 days’ prior written
notice to Tenant, (ii) all of the other terms and provisions of this Lease
(including, without limitation, the adjustment of Base Rent pursuant to Section
4 hereof) shall remain in full force and effect (excluding any expansion or
renewal option or other similar right or option) during such holdover period,
(iii) Tenant shall continue to pay Base Rent in the amount payable upon the date
of the expiration or earlier termination of this Lease or such other amount as
Landlord and Tenant may agree in such written consent, and (iv) all other
payments shall continue under the terms of this Lease. If Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Term without the express written consent of Landlord, (A) Tenant shall become a
tenant at sufferance upon the terms of this Lease except that the monthly rental
shall be equal to 150% of Rent in effect during the last 30 days of the Term,
and (B) Tenant shall be responsible for all damages suffered by Landlord
resulting from or occasioned by Tenant’s holding over, including consequential
damages. No holding over by Tenant, whether with or without consent of Landlord,
shall operate to extend this Lease except as otherwise expressly provided, and
this Section 8 shall not be construed as consent for Tenant to retain possession
of the Premises. Acceptance by Landlord of Rent after the expiration of the Term
or earlier termination of this Lease shall not result in a renewal or
reinstatement of this Lease.
9.    Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes. Taxes
shall not include any net income taxes imposed on Landlord except to the extent
such net income taxes are in substitution for any Taxes payable hereunder. If
any such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord’s determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error. The amount of any such payment by
Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.
10.    Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Landlord shall allocate to Tenant, Tenant’s pro rata share of parking
spaces (which shall be equal to 1.2 parking spaces per 1,000 rentable square
feet of the Premises) in accordance with the rentable area of the Premises and
the rentable areas of the Project occupied by other tenants, which shall be
located in areas of the subterranean parking garage serving the


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 10




Project designated for non-reserved parking, subject in each case to Landlord’s
rules and regulations and the payment, commencing on the Rent Commencement Date,
of $250.00 per month for each parking space allocated to Tenant plus applicable
taxes (“Parking Charges”). On each annual anniversary of the Commencement Date,
the per parking space Parking Charges payable by Tenant shall be increased
annually by Landlord to the then-current market rate for parking spaces in
similar parking garages serving Class A laboratory/office buildings in the South
Lake Union area of Seattle, as reasonably determined by Landlord, not to exceed
3% per year. Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties, including other tenants of the Project.
11.    Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), and, with respect to the Common Areas, refuse and trash collection
and janitorial services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. Landlord may cause, at Tenant’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent. Tenant shall retain third
parties reasonably acceptable to Landlord to provide janitorial services and
trash collection services to the Premises and Tenant shall pay such third
parties directly for such janitorial and trash collection services. Landlord
shall arrange for collection of office trash and refuse from the loading dock of
the Building.
Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 3
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then, to the extent that such Service Interruption is
covered by rental interruption insurance carried by Landlord pursuant to this
Lease, there shall be an abatement of one day’s Base Rent for each day during
which such Service Interruption continues after such 3 business day period;
provided, however, that if any part of the Premises is reasonably useable for
Tenant’s normal business operations or if Tenant conducts all or any part of its
operations in any portion of the Premises notwithstanding such Service
Interruption, then the amount of each daily abatement of Base Rent shall only be
proportionate to the nature and extent of the interruption of Tenant’s normal
operations or ability to use the Premises. The rights granted to Tenant under
this paragraph shall be Tenant’s sole and exclusive remedy resulting from a
failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: operational elevators, HVAC
service, water, sewer and electricity, but in each case only to the extent that
Landlord has an obligation to provide same to Tenant under this Lease. The
provisions of this paragraph shall only apply as long as the original Tenant is
the tenant occupying the Premises under this Lease and shall not apply to any
assignee or sublessee.
Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the Building as of the Commencement Date, and (ii) to contract with a third
party to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines. Except as otherwise provided in the immediately
preceding sentence, Landlord shall have no obligation to


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 11




provide Tenant with operational emergency generators or back-up power or to
supervise, oversee or confirm that the third party maintaining the emergency
generators is maintaining the generators as per the manufacturer’s standard
guidelines or otherwise. During any period of replacement, repair or maintenance
of the emergency generators when the emergency generators are not operational,
including any delays thereto due to the inability to obtain parts or replacement
equipment, Landlord shall have no obligation to provide Tenant with an
alternative back-up generator or generators or alternative sources of back-up
power. Tenant expressly acknowledges and agrees that Landlord does not guaranty
that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.
Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The costs and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.
12.    Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant (other than the
Tenant Improvements which shall be constructed pursuant to the Work Letter and
shall not constitute Alterations pursuant to this Section 12), including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or materially or adversely affects Building Systems and
shall not be otherwise unreasonably withheld, conditioned or delayed. Tenant may
construct nonstructural Alterations in the Premises without Landlord’s prior
approval if the aggregate cost of all such work in any 12 month period does not
exceed $100,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord
in writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in writing, delivered
not less than 15 days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Other than in connection with the
Tenant Improvements, Tenant shall pay to Landlord, as Additional Rent, on demand
an amount equal to Landlord’s actual out-of-pocket costs incurred in connection
with Landlord’s review of Tenant’s plans and specifications. Before Tenant
begins any Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.
Tenant shall furnish evidence of cash on hand and available for payment of
Tenant’s Alterations in an amount of not less than 150% of the cost of the
applicable Alteration, or make other arrangements reasonably satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 12




insurance for workers’ compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction. Upon completion of
any Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.
Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, or at the time it receives notice of a Notice-Only Alteration, notify
Tenant that Landlord requires that Tenant remove such Installation upon the
expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding sentence.
Upon the expiration or earlier termination of the Term, Tenant shall remove (i)
all wires, cables or similar equipment which Tenant has installed in the
Premises or in the risers or plenums of the Building, (ii) any Installations for
which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes. During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant. If Landlord is requested by
Tenant or any lender, lessor or other person or entity claiming an interest in
any of Tenant’s Property to waive any lien Landlord may have against any of
Tenant’s Property, and Landlord consents to such waiver, then Landlord shall be
entitled to be paid as administrative rent a fee of $1,000 per occurrence for
its time and effort in preparing and negotiating such a waiver of lien.
For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) ”Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) ”Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be required to remove the Tenant Improvements at the expiration or earlier
termination of the Term, nor shall Tenant have the right to remove the Tenant
Improvements at any time.
13.    Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain all
of the structural, exterior, parking and other Common Areas of the Project,
including HVAC, plumbing, fire sprinklers, elevators and all other building
systems serving the Premises and other portions of the Project (“Building
Systems”), in good repair, reasonable wear and tear and uninsured losses and
damages caused by Tenant, or by any of Tenant, or by any of Tenant’s assignees,
sublessees, licensees, agents, servants, employees, invitees and contractors (or
any of Tenant’s assignees, sublessees and/or licensees respective agents,
servants, employees, invitees and contractors) (collectively, “Tenant Parties”)
excluded. Losses and damages caused by Tenant or any Tenant Party shall be
repaired by Landlord, to the extent not covered by insurance, at Tenant’s sole
cost and expense. Landlord reserves the right to stop Building Systems services
when necessary (i) by reason of accident or emergency, or (ii) for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 13




supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 2 business days’ advance notice of
any planned stoppage of Building Systems services for routine maintenance,
repairs, alterations or improvements. Landlord shall endeavor to minimize
interference with Tenant’s operations in the Premises in connection with such
planned temporary stoppages of Building Systems. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section of which Tenant becomes aware, after which Landlord shall make a
commercially reasonable effort to effect such repair. Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Tenant’s written
notice of the need for such repairs or maintenance. Tenant waives its rights
under any state or local law to terminate this Lease or to make such repairs at
Landlord’s expense and agrees that the parties’ respective rights with respect
to such matters shall be solely as set forth herein. Repairs required as the
result of fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.
14.    Tenant’s Repairs. Subject to Section 13 and Section 18 hereof, Tenant, at
its expense, shall repair, replace and maintain in good condition all portions
of the Premises, including, without limitation, entries, doors, ceilings,
interior windows, interior walls, and the interior side of demising walls. Such
repair and replacement may include capital expenditures and repairs whose
benefit may extend beyond the Term. Should Tenant fail to make any such repair
or replacement or fail to maintain the Premises, Landlord shall give Tenant
notice of such failure. If Tenant fails to commence cure of such failure within
10 days of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.
15.    Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 business days after Tenant receives written notice of the
filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises and
the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant. Should Tenant fail to discharge any
lien described herein, Landlord shall have the right, but not the obligation, to
pay such claim or post a bond or otherwise provide security to eliminate the
lien as a claim against title to the Project and the cost thereof shall be
immediately due from Tenant as Additional Rent. If Tenant shall lease or finance
the acquisition of office equipment, furnishings, or other personal property of
a removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code Financing Statement filed as a
matter of public record by any lessor or creditor of Tenant will upon its face
or by exhibit thereto indicate that such Financing Statement is applicable only
to removable personal property of Tenant located within the Premises. In no
event shall the address of the Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.
16.    Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, partners, members, managers, agents,
sub-agents, constituent entities and lease signators (collectively, “Landlord
Indemnified Parties”) harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises or
the Project arising directly or indirectly out of use or occupancy of the
Premises or the Project by Tenant or any Tenant Party (including, without
limitation, any act, omission or neglect by Tenant or any Tenant Parties in or
about the Premises or at the Project) or a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct or negligence of Landlord Indemnified Parties. Landlord
shall not be liable to Tenant for, and Tenant assumes all risk of damage to,
personal property (including, without limitation, loss of records kept within
the Premises). Tenant further waives any and all Claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 14




of personal property (including, without limitation, any loss of records).
Landlord shall not be liable for any damages arising from any act, omission or
neglect of any tenant in the Project or of any other third party.
17.    Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the Premises.
Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident – each accident, $1,000,000 bodily injury by disease – policy limit,
and $1,000,000 bodily injury by disease – each employee; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance maintained by Tenant shall name
Alexandria Real Estate Equities, Inc., and Landlord, its officers, directors,
employees, managers, agents, sub-agents, constituent entities and lease
signators (collectively, “Landlord Insured Parties”), as additional insureds;
insure on an occurrence and not a claims-made basis; be issued by insurance
companies which have a rating of not less than policyholder rating of A and
financial category rating of at least Class X in “Best’s Insurance Guide”; not
contain a hostile fire exclusion; contain a contractual liability endorsement;
and provide primary coverage to Landlord Insured Parties (any policy issued to
Landlord Insured Parties providing duplicate or similar coverage shall be deemed
excess over Tenant’s policies, regardless of limits). Tenant shall (i) provide
Landlord with 30 days advance written notice of cancellation of such commercial
general liability policy, and (ii) request Tenant’s insurer to endeavor to
provide 30 days advance written notice to Landlord of cancellation of such
commercial general liability policy. Copies of such policies (if requested by
Landlord), or certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant prior to (i) the earlier to occur of (x) the
Commencement Date, or (y) the date that Tenant accesses the Premises under this
Lease, and (ii) each renewal of said insurance. Tenant’s policy may be a
“blanket policy” with an aggregate per location endorsement which specifically
provides that the amount of insurance shall not be prejudiced by other losses
covered by the policy. Tenant shall, at least 5 days prior to the expiration of
such policies, furnish Landlord with renewal certificates.
In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.
The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 15




respective officers, directors, employees, managers, agents, invitees and
contractors (“Related Parties”), in connection with any loss or damage thereby
insured against. Neither party nor its respective Related Parties shall be
liable to the other for loss or damage caused by any risk insured against under
property insurance required to be maintained hereunder, and each party waives
any claims against the other party, and its respective Related Parties, for such
loss or damage. The failure of a party to insure its property shall not void
this waiver. Landlord and its respective Related Parties shall not be liable
for, and Tenant hereby waives all claims against such parties for, business
interruption and losses occasioned thereby sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever. If the foregoing waivers
shall contravene any law with respect to exculpatory agreements, the liability
of Landlord or Tenant shall be deemed not released but shall be secondary to the
other’s insurer.
With reasonable advance notice, Landlord may require insurance policy limits to
be raised to conform with requirements of Landlord’s lender and/or to bring
coverage limits to levels then being generally required of new tenants within
the Project; provided, however, that the increased amount of coverage is
consistent with coverage amounts then being required by institutional owners of
similar projects with tenants occupying similar size premises in the
geographical area in which the Project is located.
18.    Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of: (i)
discovery of such damage or destruction, or (ii) the date all required Hazardous
Materials Clearances are obtained, but Landlord shall retain any Rent paid and
the right to any Rent payable by Tenant prior to such election by Landlord or
Tenant.
Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration. Rent shall be abated from the date


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 16




all required Hazardous Material Clearances are obtained until the Premises are
repaired and restored, in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises, unless
Landlord provides Tenant with other space during the period of repair that is
suitable for the temporary conduct of Tenant’s business. Such abatement shall be
the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate the Lease by reason of damage or casualty loss.
The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.
19.    Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.
20.    Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:
(a)    Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3
business days of any such notice not more than twice in any 12 month period and
Tenant agrees that such notice shall be in lieu of and not in addition to, or
shall be deemed to be, any notice required by law.
(b)    Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.
(c)    Abandonment. Tenant shall abandon the Premises (other than as the result
of a casualty governed by Section 18 or a Taking governed by Section 19). Tenant
shall not be deemed to have abandoned the Premises if Tenant provides Landlord
with reasonable advance notice prior to vacating and, at the time of vacating
the Premises, (i) Tenant completes Tenant’s obligations under the
Decommissioning and HazMat Closure Plan in compliance with Section 28, (ii)
Tenant has obtained the release of the Premises of all Hazardous Materials
Clearances and the Premises are free from any residual impact from the Tenant
HazMat Operations and provides reasonably detailed documentation to Landlord
confirming such matters, (iii) Tenant


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 17




has made reasonable arrangements with Landlord for the security of the Premises
for the balance of the Term, and (iv) Tenant continues during the balance of the
Term to satisfy and perform all of Tenant’s obligations under this Lease as they
come due.
(d)    Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.
(e)    Liens. Tenant shall fail to discharge or otherwise obtain the release of
any lien placed upon the Premises in violation of this Lease within 10 business
days after Tenant receives notice that any such lien is filed against the
Premises.
(f)    Insolvency Events. Tenant shall: (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant is an individual) or be dissolved or
otherwise fail to maintain its legal existence (if Tenant is a corporation,
partnership or other entity).
(g)    Estoppel Certificate or Subordination Agreement. Tenant fails to execute
any document required from Tenant under Sections 23 or 27 within 5 business days
after a second notice requesting such document.
(h)    Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 30 days after written notice thereof from Landlord to Tenant.
Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.
21.    Landlord’s Remedies.
(a)    Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act. All sums so paid or incurred by Landlord,
together with interest thereon, from the date such sums were paid or incurred,
at the annual rate equal to 12% per annum or the highest rate permitted by law
(the “Default Rate”), whichever is less, shall be payable to Landlord on demand
as Additional Rent. Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.
(b)    Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 days after the date


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 18




such payment is due, Tenant shall pay to Landlord an additional sum equal to 6%
of the overdue Rent as a late charge. Notwithstanding the foregoing, before
assessing a late charge the first time in any calendar year, Landlord shall
provide Tenant written notice of the delinquency and will waive the right if
Tenant pays such delinquency within 5 days thereafter. The parties agree that
this late charge represents a fair and reasonable estimate of the costs Landlord
will incur by reason of late payment by Tenant. In addition to the late charge,
Rent not paid when due shall bear interest at the Default Rate from the 5th day
after the date due until paid.
(c)    Remedies. Upon the occurrence of a Default, Landlord, at its option,
without further notice or demand to Tenant, shall have in addition to all other
rights and remedies provided in this Lease, at law or in equity, the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.
(i)    Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim for damages therefor;
(ii)    Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:
(A)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(B)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(C)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(D)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(E)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.
(iii)    Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 19




this Lease following a Default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies
hereunder, including the right to recover all Rent as it becomes due.
(iv)    Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. Upon Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
(v)    Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.
(d)    Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant’s Default.
22.    Assignment and Subletting.
(a)    General Prohibition. Without Landlord’s prior written consent subject to
and on the conditions described in this Section 22, Tenant shall not, directly
or indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 50%
or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. There shall be no assignment or
subletting of parking rights except in connection with an assignment or sublease
permitted under this Lease.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 20




(b)    Permitted Transfers. If Tenant desires to assign, sublease, hypothecate
or otherwise transfer this Lease or sublet the Premises (or a portion thereof)
other than pursuant to a Permitted Assignment (as defined below), then at least
15 days, but not more than 90 business days, before the date Tenant desires the
assignment or sublease to be effective (the “Assignment Date”), Tenant shall
give Landlord a notice (the “Assignment Notice”) containing such information
about the proposed assignee or sublessee, including the proposed use of the
Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of any proposed assignment or sublease in its final
form, and such other information as Landlord may deem reasonably necessary or
appropriate to its consideration whether to grant its consent. Landlord may, by
giving written notice to Tenant within 10 business days after receipt of the
Assignment Notice: (i) grant such consent, (ii) refuse such consent, in its
reasonable discretion (provided that it shall be reasonable for Landlord to
withhold its consent based upon the financial condition of the assignee or
sublessee and the engagement by such party in areas of controversial science,
and provided further that Landlord shall have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), or (iii) with respect to any sublease that would result in more
than 50% of the Premises being subleased for substantially the remainder of the
Term, terminate this Lease with respect to the entire Premises as of the
Assignment Date (an “Assignment Termination”). If Landlord delivers notice of
its election to exercise an Assignment Termination, Tenant shall have the right
to withdraw such Assignment Notice by written notice to Landlord of such
election within 10 business days after Landlord’s notice electing to exercise
the Assignment Termination. If Tenant withdraws such Assignment Notice, this
Lease shall continue in full force and effect. If Tenant does not withdraw such
Assignment Notice, this Lease, and the term and estate herein granted, shall
terminate as of the Assignment Date with respect to the space described in such
Assignment Notice. No failure of Landlord to exercise any such option to
terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice, shall be deemed to be Landlord’s consent to the proposed
assignment, sublease or other transfer. Tenant shall pay to Landlord a fee equal
to One Thousand Five Hundred Dollars ($1,500) in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents. Notwithstanding the foregoing, Landlord’s consent to an
assignment of this Lease or a subletting of any portion of the Premises to any
entity controlling, controlled by or under common control with Tenant (a
“Control Permitted Assignment”) shall not be required, provided that Landlord
shall have the right to approve the form of any such sublease or assignment
(which approval shall not be unreasonably withheld, conditioned or delayed). In
addition, Tenant shall have the right to assign this Lease, upon 30 days prior
written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the net worth (as determined in
accordance with GAAP) of Tenant as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease (a
Corporate Permitted Assignment”). Control Permitted Assignments and Corporate
Permitted Assignments are hereinafter referred to as “Permitted Assignments.”
Notwithstanding anything to the contrary contained in this Lease, Tenant may
from time to time enter into agreements (each, a “Shared Space Arrangement”)
which permit certain partners, employees, agents, contractors or consultants of
Tenant, to use a portion of the Premises as “Shared Space Area” and such
agreements shall not require Landlord’s consent under this Section 22. Upon
Landlord’s request, but not more than monthly, Tenant shall provide to Landlord
a list of the identities of the third parties then subject to Shared Space
Arrangements. Tenant shall be fully responsible for the conduct of all third
parties within the Shared Space Area and the Project, and Tenant’s
indemnification obligations set forth in the Lease shall apply with respect to
the conduct of such third parties within the Shared Space Area and Project. The
provisions of this paragraph shall only apply as long as Alpine Immune Sciences,
Inc., a Delaware corporation,


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 21




or a successor to Alpine Immune Sciences, Inc. pursuant to a Permitted
Assignment, is the tenant occupying the Premises under this Lease and shall not
apply with respect to any assignee or sublessee.
(c)    Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:
(i)    that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and
(ii)    A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.
(d)    No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant. If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.
(e)    No Waiver. The consent by Landlord to an assignment or subletting shall
not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 22




(f)    Prior Conduct of Proposed Transferee. Notwithstanding any other provision
of this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.
23.    Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.
24.    Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.
25.    Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.
26.    Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
Any new rules and regulations imposed by Landlord pursuant to this Section 26
shall not (i) materially adversely affect Tenant’s parking or Tenant’s access to
or use of the Premises for the Permitted Use, and/or (ii) materially increase
Tenant’s financial obligations to Landlord under this Lease in a manner not
otherwise contemplated by the other provisions of this Lease. If there is any
conflict between said rules and regulations and other provisions of this Lease,
the terms and provisions of this Lease shall control. Landlord shall not have
any liability or obligation for the breach of any rules or regulations by other
tenants in the Project and shall not enforce such rules and regulations in a
discriminatory manner.
27.    Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination,


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 23




and such instruments of attornment as shall be requested by any such Holder,
provided any such instruments contain appropriate non-disturbance provisions
assuring Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof. Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.
Landlord agrees to use reasonable efforts to cause the Holder of any future
Mortgage to enter into a subordination, non-disturbance and attornment agreement
("SNDA") with Tenant with respect to this Lease. The SNDA shall be on the form
proscribed by the Holder and Tenant shall pay the Holder's fees and costs in
connection with obtaining such SNDA; provided, however, that Landlord shall
request that Holder make any changes to the SNDA requested by Tenant. Landlord's
failure to cause the Holder to enter into the SNDA with Tenant (or make any of
the changes requested by Tenant) shall not be a default by Landlord under this
Lease.
28.    Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises or such earlier date as Tenant may elect to cease
operations at the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Decommissioning and HazMat Closure Plan”). Such Decommissioning
and HazMat Closure Plan shall be accompanied by a current listing of (i) all
Hazardous Materials licenses and permits held by or on behalf of any Tenant
Party with respect to the Premises, and (ii) all Hazardous Materials used,
stored, handled, treated, generated, released or disposed of from the Premises,
and shall be subject to the review and approval of Landlord’s environmental
consultant. In connection with the review and approval of the Decommissioning
and HazMat Closure Plan, upon the request of Landlord, Tenant shall deliver to
Landlord or its consultant such additional non-proprietary information
concerning Tenant HazMat Operations as Landlord shall request. On or before such
surrender, Tenant shall deliver to Landlord evidence that the approved
Decommissioning and HazMat Closure Plan shall have been satisfactorily completed
and Landlord shall have the right, subject to reimbursement at Tenant’s expense
as set forth below, to cause Landlord’s environmental consultant to inspect the
Premises and perform such additional procedures as may be deemed reasonably
necessary to confirm that the Premises are, as of the effective date of such
surrender or early termination of the Lease, free from any residual impact from
Tenant HazMat Operations. Tenant shall reimburse Landlord, as Additional Rent,
for the actual out-of-pocket expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Decommissioning and HazMat
Closure Plan and to visit the Premises and verify satisfactory completion of the
same, which cost shall not exceed $5,000. Landlord shall have the unrestricted
right to deliver such Decommissioning and HazMat Closure Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.
If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Decommissioning and HazMat Closure Plan, or if such Decommissioning and HazMat
Closure Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 24




shall have the right to take such actions as Landlord may deem reasonable or
appropriate to assure that the Premises and the Project are surrendered free
from any residual impact from Tenant HazMat Operations, the cost of which
actions shall be reimbursed by Tenant as Additional Rent, without regard to the
limitation set forth in the first paragraph of this Section 28.
Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.
29.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
30.    Environmental Requirements.
(a)Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Building, the
Project or any adjacent property, Tenant shall promptly take all actions at its
sole expense and in accordance with applicable Environmental Requirements as are


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 25




necessary to return the Premises, the Building, the Project or any adjacent
property to the condition existing prior to the time of such contamination,
provided that Landlord’s approval of such action shall first be obtained, which
approval shall not unreasonably be withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises, the Building or the Project.
(b)Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year listing all Hazardous
Materials which Tenant is required to disclose to any Governmental Authority
(e.g., the fire department) in connection with its use or occupancy of the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Decommissioning and HazMat Closure Plan (to the extent surrender in accordance
with Section 28 cannot be accomplished in 3 months). Tenant is not required,
however, to provide Landlord with any portion(s) of the Haz Mat Documents
containing information of a proprietary nature which, in and of themselves, do
not contain a reference to any Hazardous Materials or hazardous activities. It
is not the intent of this Section to provide Landlord with information which
could be detrimental to Tenant’s business should such information become
possessed by Tenant’s competitors.
(c)Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.
(d)Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is violation of this Section
30 or if contamination for which Tenant is responsible under this Section 30 is
identified; provided, however, that if Tenant conducts its own tests of the
Premises using third party contractors and test procedures acceptable to
Landlord which tests are certified to Landlord, Landlord shall accept such tests
in lieu of the annual tests to be paid for by Tenant. In addition, at any time,
and from time to time, prior to the expiration or earlier termination of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
and the Project to determine if contamination has occurred as a result of
Tenant’s use of the Premises. In connection with such testing, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 26




such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing in accordance
with all Environmental Requirements. Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights which Landlord may have
against Tenant.
(e)Control Areas. Tenant shall be allowed to utilize up to its pro rata share of
the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.
(f)Underground Tanks. If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.
(g)Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Decommissioning and HazMat Closure Plan), Tenant shall continue to
pay the full Rent in accordance with this Lease for any portion of the Premises
not relet by Landlord in Landlord’s sole discretion, which Rent shall be
prorated daily.
(h)Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.
31.    Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 27




period of time in excess of 30 days, then after such period of time as is
reasonably necessary). Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.
Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 2 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim which notice shall specifically state that a Material
Landlord Default exists and telephonic notice to Tenant’s principal contact with
Landlord. Landlord shall then have 2 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion. If such claimed Material Landlord Default is not a default by
Landlord hereunder, Landlord shall be entitled to recover from Tenant, as
Additional Rent, any costs incurred by Landlord in connection with such cure in
excess of the costs, if any, that Landlord would otherwise have been liable to
pay hereunder. If Landlord fails to commence cure of any claimed Material
Landlord Default as provided above, Tenant may commence and prosecute such cure
to completion provided that it does not affect any Building Systems affecting
other tenants, the Building structure or Common Areas, and shall be entitled to
recover the costs of such cure (but not any consequential or other damages) from
Landlord by way of reimbursement from Landlord with no right to offset against
Rent, to the extent of Landlord’s obligation to cure such claimed Material
Landlord Default hereunder, subject to the limitations set forth in the
immediately preceding sentence of this paragraph and the other provisions of
this Lease.
All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.
32.    Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last 18 months of the Term, to
prospective tenants or for any other business purpose. Landlord may grant
easements, make public dedications, designate Common Areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially, adversely affects Tenant’s
use or occupancy of the Premises for the Permitted Use. At Landlord’s request,
Tenant shall execute such instruments as may be necessary for such easements,
dedications or restrictions. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.
33.    Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 28




or any other breach of security with respect to the Premises. Tenant shall be
solely responsible for the personal safety of Tenant’s officers, employees,
agents, contractors, guests and invitees while any such person is in, on or
about the Premises and/or the Project. Tenant shall at Tenant’s cost obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts.
34.    Force Majeure. Except for the payment of Rent, neither Landlord nor
Tenant shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable control (“Force Majeure”).
35.    Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Flinn Ferguson, who serves as Tenant’s broker, and
Newmark Knight Frank. Landlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any Broker, other than
Flinn Ferguson and Newmark Knight Frank, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction. Landlord shall be responsible for all
commissions due to Flinn Ferguson and Newmark Knight Frank arising out of the
execution of this Lease in accordance with the terms of a separate written
agreement between Flinn Ferguson and Newmark Knight Frank, on the one hand, and
Landlord, on the other hand.
36.    Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
37.    Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 29




this Lease, a clause or provision as similar in effect to such illegal, invalid
or unenforceable clause or provision as shall be legal, valid and enforceable.
38.    Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Suite entry signage and Tenant’s name
on the directory tablet shall be inscribed, painted or affixed for Tenant by
Landlord at the sole cost and expense of Tenant, and shall be of a size, color
and type acceptable to Landlord. Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering. The
directory tablet shall be provided exclusively for the display of the name and
location of tenants. Landlord shall not, other than with respect to any retail
tenants of the Project, grant rights to signage on the Building or on a monument
sign serving the Building to any tenant leasing less rentable square footage
than Tenant.
39.    Right to Expand.
(a)    Right of First Refusal. Subject to the rights of Seattle Cancer Care
Alliance and the terms of this Section 39, following the initial lease-up of the
ROFR Space to a third party, the first time during the Base Term of the Lease
that Landlord intends to accept a bona fide written proposal (a “Pending Deal”)
to lease all or any portion of the ROFR Space (as defined below), Landlord shall
deliver to Tenant written notice (each, a “Pending Deal Notice”) of the
existence of such Pending Deal. For purposes of this Section 39(a), “ROFR Space”
shall mean approximately 4,000 rentable square feet of space immediately
adjacent to the Premises on the 2nd floor which is not occupied by a tenant or
which is occupied by an existing tenant whose lease is expiring within 9 months
or less and such tenant does not wish to renew (whether or not such tenant has a
right to renew) its occupancy of such space. For the avoidance of doubt, Tenant
shall be required to exercise its right under this Section 39(a) with respect to
all of the space described in the Pending Deal Notice, including, at Landlord’s
option, any space in the Building in addition to the ROFR Space that is
described in the Pending Deal Notice, which additional space shall be deemed to
be included as part of the ROFR Space (the “Identified Space”). Within 7
business days after Tenant’s receipt of the Pending Deal Notice, Tenant shall
deliver to Landlord written notice (the “Acceptance Notice”) if Tenant elects to
lease the Identified Space. Tenant’s right to receive the Pending Deal Notice
and election to lease or not lease the Identified Space pursuant to this Section
39(a) is hereinafter referred to as the “Right of First Refusal.” If Tenant
elects to lease the Identified Space described in the Pending Deal Notice by
delivering an Acceptance Notice within the required 7 business day period,
Tenant shall be deemed to agree to lease the Identified Space on the same
general terms and conditions as this Lease except that the terms of this Lease
shall be modified to reflect the terms of the Pending Deal Notice for the rental
of the Identified Space. Tenant acknowledges that the term of the Lease with
respect to the Identified Space and the Term of the Lease with respect to the
existing Premises may not be co-terminous. Notwithstanding anything to the
contrary contained herein, in no event shall the Work Letter apply to the
Identified Space. If Tenant fails to deliver an Acceptance Notice to Landlord
within the required 7 day period, Tenant shall have deemed to have forever
waived its rights under this Section 39(a) with respect to the Identified Space
and Landlord shall have the right to lease the Identified Space to the third
party subject to the Pending Deal (or an affiliate of such third party) (each, a
“Pending Deal Party”) on substantially the same business terms and conditions
set forth in the Pending Deal Notice. Notwithstanding anything to the contrary
contained herein, if Landlord fails to execute a lease for the Identified Space
with a Pending Deal Party within 6 months after the above-referenced 7 business
day period, Tenant’s Right of Refusal shall be restored with respect to the next
Pending Deal with respect to such Identified Space. Notwithstanding anything to
the contrary contained in this Section 39(a), Tenant shall have no right to
exercise the Right of First Refusal and the provisions of this Section 39(a)
shall no


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 30




longer apply after the date that is 9 months prior to the expiration date of the
Base Term if Tenant has not exercised its Extension Right pursuant to Section
40.
(b)    Amended Lease. If: (i) Tenant fails to timely deliver an Acceptance
Notice, or (ii) Landlord tenders to Tenant an amendment to this Lease setting
forth the terms for the rental of the Identified Space consistent with those set
forth in Section 39(a) and otherwise consistent with the terms of this Lease and
Tenant fails to execute such Lease amendment within 10 business days following
such tender, Tenant shall be deemed to have waived its right to lease such
Identified Space.
(c)    Exceptions. Notwithstanding the above, the Right of Refusal shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:
(i)    during any period of time that Tenant is in Default under any provision
of this Lease; or
(ii)    if Tenant has been in Default under any provision of this Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
prior to the date on which Tenant seeks to exercise the Right of Refusal.
(d)    Termination. The Right of Refusal shall, at Landlord’s option, terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Right of Refusal, if, after such exercise, but prior to the commencement
date of the lease of such Identified Space, (i) Tenant fails to timely cure any
default by Tenant under this Lease; or (ii) Tenant has Defaulted 3 or more times
during the period from the date of the exercise of the Right of Refusal to the
date of the commencement of the lease of the Identified Space, whether or not
such Defaults are cured.
(e)    Rights Personal. The Right of Refusal is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that it may be assigned in
connection with any Permitted Assignment of this Lease.
(f)    No Extensions. The period of time within which the Right of Refusal may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Right of Refusal.
40.    Right to Extend Term. Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:
(a)    Extension Right. Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for 5 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent and the
Work Letter) by giving Landlord written notice of its election to exercise each
Extension Right at least 9 months prior, and no earlier than 12 months prior, to
the expiration of the Base Term of the Lease.
Base Rent for the first year of the Extension Term shall be 103% of the Base
Rent for the final year of the Base Term, and Base Rent shall increase on each
annual anniversary of the commencement date of such Extension Term by the Rent
Adjustment Percentage. In addition, Landlord may impose a market rent for the
parking rights provided hereunder.
(b)    Intentionally Omitted.
(c)    Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that it may be assigned in
connection with any Permitted Assignment of this Lease.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 31




(d)    Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right:
(i)    during any period of time that Tenant is in Default under any provision
of this Lease; or
(ii)    if Tenant has been in Default under any provision of this Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.
(e)    No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.
(f)    Termination. The Extension Right shall, at Landlord’s option, terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Extension Right, if, after such exercise, but prior to the commencement
date of the Extension Term, (i) Tenant fails to timely cure any default by
Tenant under this Lease; or (ii) Tenant has Defaulted 3 or more times during the
period from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.
41.    Roof Equipment. As long as Tenant is not in default under this Lease,
Tenant shall have the right at its sole cost and expense, subject to compliance
with all Legal Requirements, to install, maintain, and remove on the top of the
roof of the Building (based on Tenant’s proportionate share of the space
available on the roof) one or more satellite dishes, communication antennae, or
other equipment (all of which having a diameter and height acceptable to
Landlord) for the transmission or reception of communication of signals as
Tenant may from time to time desire (collectively, “the “Roof Equipment”) on the
following terms and conditions:
(a)    Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment. Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Roof Equipment; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Roof Equipment (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may interfere with any service provided by Landlord or any tenant of the
Building, (D) may reduce the leasable space in the Building, or (E) is not
properly screened from the viewing public.
(b)    No Damage to Roof. If installation of the Roof Equipment requires Tenant
to make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord. If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Roof Equipment such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage. Landlord shall not
charge Tenant Additional Rent for the installation and use of the Roof
Equipment. If, however, Landlord’s insurance premium or Tax assessment increases
as a result of the Roof Equipment, Tenant shall pay such increase as Additional
Rent within ten (10) days after receipt of a reasonably detailed invoice from
Landlord. Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Roof Equipment.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 32




In no event whatsoever shall the installation, operation, maintenance, or
removal of the Roof Equipment by Tenant or its agents void, terminate, or
invalidate any applicable roof warranty.
(c)    Protection. The installation, operation, and removal of the Roof
Equipment shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and
hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.
(d)    Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building. Tenant shall
leave the portion of the roof where the Roof Equipment was located in good order
and repair, reasonable wear and tear excepted. If Tenant does not so remove the
Roof Equipment, Tenant hereby authorizes Landlord to remove and dispose of the
Roof Equipment and charge Tenant as Additional Rent for all costs and expenses
incurred by Landlord in such removal and disposal. Tenant agrees that Landlord
shall not be liable for any Roof Equipment or related property disposed of or
removed by Landlord.
(e)    No Interference. The Roof Equipment shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed or will be installed by Landlord or for any other tenant or future
tenant of the Building. Tenant acknowledges that other tenant(s) may have
approval rights over the installation and operation of telecommunications
equipment and devices on or about the roof, and that Tenant’s right to install
and operate the Roof Equipment is subject and subordinate to the rights of such
other tenants. Tenant agrees that any other tenant of the Building that
currently has or in the future takes possession of any portion of the Building
will be permitted to install such telecommunication equipment that is of a type
and frequency that will not cause unreasonable interference to the Roof
Equipment.
(f)    Relocation. Landlord shall have the right, at its expense and after 60
days prior notice to Tenant, to relocate the Roof Equipment to another site on
the roof of the Building as long as such site reasonably meets Tenant’s sight
line and interference requirements and does not unreasonably interfere with
Tenant’s use and operation of the Roof Equipment.
(g)    Access. Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Roof Equipment.
Before receiving access to the roof of the Building, Tenant shall give Landlord
at least 24 hours’ advance written or oral notice, except in emergency
situations, in which case 2 hours’ advance oral notice shall be given by Tenant.
Landlord shall supply Tenant with the name, telephone, and pager numbers of the
contact individual(s) responsible for providing access during emergencies.
(h)    Appearance. If permissible by Legal Requirements, the Roof Equipment
shall be painted the same color as the Building so as to render the Roof
Equipment virtually invisible from ground level.
(i)    No Assignment. The right of Tenant to use and operate the Roof Equipment
shall be personal solely to Alpine Immune Sciences Inc., a Delaware corporation,
and (i) other than in connection with a Permitted Assignment, no other person or
entity shall have any right to use or operate the Roof Equipment, and (ii) other
than in connection with a Permitted Assignment, Tenant shall not assign, convey,
or otherwise transfer to any person or entity any right, title, or interest in
all or any portion of the Roof Equipment or the use and operation thereof.
42.    Shared Lab Area.
(a)    License. During the Term, Landlord hereby grants to Tenant, and Tenant
hereby accepts, a non-exclusive license (“License”) to use that certain area of
the Project described as the “Shared Lab Area” on Exhibit G attached hereto,
subject to the terms and provisions of this Section 42.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 33




(b)    Use. Tenant shall exercise its rights under this Section 42 and use the
Shared Lab Area in a manner that complies with all applicable Legal Requirements
and any and all rules and regulations which may be adopted by Landlord from time
to time and provided to Tenant in writing including, without limitation, any
schedule(s) which may be implemented by Landlord for the use of the Shared Lab
Area by all parties entitled to use the same. Tenant agrees to cause its
employees who will be using the Shared Lab Area to complete all training
programs, if any, mandated by Landlord relating to the use of the Shared Lab
Area.
    Tenant shall use the Shared Lab Area in a manner that will not interfere
with the rights of any other tenants, other licensees or Landlord’s service
providers. Landlord assumes no responsibility for enforcing Tenant’s rights or
for protecting the Shared Lab Area from interference or use from any person
including, without limitation, other tenants or licensees of the Project.
Landlord may terminate the License granted to Tenant hereunder at any time
during the Term, upon 10 days’ notice to Tenant, for Tenant’s failure to comply
with the terms of this Section 42 or any rules and regulations adopted by
Landlord with respect to the Shared Lab Area. The expiration or earlier
termination of this Lease shall automatically terminate the license hereby
granted to Tenant to so use the Shared Lab Area.
Use by Tenant of the Shared Lab Area shall be in common with others entitled to
use the Shared Lab Area in accordance with scheduling procedures reasonably
determined by Landlord. Landlord shall use commercially reasonable efforts to
schedule users of the Shared Lab Area on a first-come, first-served basis, but
Landlord reserves the right to exercise its discretion in the event of
conflicting scheduling requests among users.
(c)    Relocation and Modification of Shared Lab Area. Tenant acknowledges and
agrees that Landlord shall have the right at any time and from time to time,
upon no less than 30 days’ notice to Tenant, to reconfigure, relocate, modify or
remove the Shared Lab Area and/or to revise, expand or discontinue any of the
services (if any) provided therein, and to add, change, reconfigure, remove or
relocate any of the Equipment (as hereinafter defined) located therein, provided
that Landlord shall not permanently remove from the Shared Lab Area the shared
glass wash.
(d)    Waiver.
(i)    Landlord’s sole obligation for providing any equipment, systems,
furnishings or personal property to the Shared Lab Area whether or not affixed
to the Building (collectively, “Equipment”) shall be (i) to provide such
Equipment as is determined by Landlord in its sole and absolute discretion, and
(ii) to contract with a third party to maintain the Equipment that is deemed by
Landlord (in its sole and absolute discretion) to need periodic maintenance per
the manufacturer’s standard maintenance guidelines. Landlord shall, upon written
request from Tenant (not more frequently than once per calendar year), make
available for Tenant’s inspection the maintenance records for the Equipment for
the 12-month period immediately preceding Landlord’s receipt of Tenant’s written
request. Landlord shall have no obligation to provide Tenant with operational
Equipment, back-up Equipment or back-up utilities or to supervise, oversee or
confirm that the third party maintaining the Equipment is maintaining the
Equipment as per the manufacturer’s standard guidelines or otherwise. During any
period of replacement, repair or maintenance of the Equipment when such
Equipment is not operational, including any delays thereto due to the inability
to obtain parts or replacements, Landlord shall have no obligation to provide
Tenant with alternative or back-up Equipment. Tenant expressly acknowledges and
agrees that Landlord does not guaranty that the Equipment will be operational at
all times, will function or perform adequately and Landlord shall not be liable
for any damages resulting from the failure of such Equipment.
(ii)    Landlord makes no warranties of any kind, express or implied, with
respect to the Shared Lab Area or the Equipment, and Landlord disclaims any such
warranties. Without limiting the foregoing, Tenant expressly acknowledges and
agrees that Landlord does not guaranty or warrant that that the Shared Lab Area
of any Equipment will be operational at all times, will be of sufficient
capacity to accommodate Tenant’s use thereof, will be free of Hazardous
Materials, or will function


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 34




or perform adequately, and Landlord shall not be liable for any damages
resulting from the failure of the Shared Lab Area and/or any Equipment.
Tenant acknowledges and agrees that Landlord is under no obligation to provide
any type of instruction or implement any training programs relating to the use
of the Shared Lab Area for Tenant or any other parties entitled to use the
Shared Lab Area.
43.    Miscellaneous.
(a)    Notices. All notices or other communications between the parties shall be
in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.
(b)    Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.
(c)    Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant’s most recent audited annual financial statements
within 90 days of the end of each of Tenant’s fiscal years during the Term, and
(ii) Tenant’s most recent unaudited quarterly financial statements within 45
days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term. So long as Tenant is a “public company”
and its financial information is publicly available, then the foregoing delivery
requirements of this Section 43(c) shall not apply.
(d)    Recordation. Neither this Lease nor a memorandum of lease shall be filed
by or on behalf of Tenant in any public record. Landlord may prepare and file,
and upon request by Landlord Tenant will execute, a memorandum of lease.
(e)    Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.
(f)    Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.
(g)    Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
(h)    Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 35




(i)    Time. Time is of the essence as to the performance of Tenant’s and
Landlord’s obligations under this Lease.
(j)    OFAC. Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.
(k)    Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.
(l)    Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.
(m)    No Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly installment of Base Rent or any Additional
Rent will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.
(n)    Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.
(o)    Counterparts. This Lease may be executed in 2 or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Lease and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.


        

--------------------------------------------------------------------------------





Net Multi-Tenant Laboratory    188 East Blaine/Alpine Immune Sciences - Page 36




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
TENANT:
ALPINE IMMUNE SCIENCES INC.,
a Delaware corporation






By: /s/ J. Paul Rickey    
Its: CFO    






LANDLORD:
ARE-SEATTLE NO. 28, LLC,
a Delaware limited liability company


By:
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:
ARE-QRS CORP.,
a Maryland corporation,
general partner

By:    /s/ Jackie Clem            
                            Its:Senior Vice President RE Legal Affairs




 



EXHIBIT A TO LEASE
[Attachments omitted in accordance with Item 601(a)(5) of Regulation S-K as they
do not contain information material to an investment or voting decision.]



EXHIBIT B TO LEASE
DESCRIPTION OF PROJECT
LOTS 5 AND 6, BLOCK 3, HILTON ADDITION TO THE CITY OF SEATTLE, ACCORDING TO THE
PLAT THEREOF, RECORDED IN VOLUME 3 OF PLATS, PAGE 157, RECORDS OF KING COUNTY,
WASHINGTON; LESS THAT PORTION DEEDED TO THE CITY OF SEATTLE FOR STREETS UNDER
RECORDING NUMBER 2531584.



EXHIBIT C TO LEASE
WORK LETTER
THIS WORK LETTER dated February __, 2019 (this “Work Letter”) is made and
entered into by and between ARE-SEATTLE NO. 28, LLC, a Delaware limited
liability company (“Landlord”), and ALPINE IMMUNE SCIENCES INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease
Agreement dated February __, 2019 (the “Lease”), by and between Landlord and
Tenant. Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.
1.    General Requirements.
(a)    Tenant’s Authorized Representative. Tenant designates Eric Westover
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter. Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative. Tenant may change
Tenant’s Representative at any time upon not less than 5 business days advance
written notice to Landlord.
(b)    Landlord’s Authorized Representative. Landlord designates Ginger Hutton
and Todd Chambers (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to Tenant.
(c)    Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.
Perkins + Will shall be the architect for Landlord’s Work (as defined below) and
BN Builders shall be the general contractor for Landlord’s Work. Landlord shall
select any subcontractors for Landlord’s Work in Landlord’s sole and absolute
discretion.
2.    Landlord’s Work and Tenant Improvements.
(a)    Landlord’s Work and Tenant Improvements Defined. As used herein, (i)
“Landlord’s Work” shall mean the design and construction of the building shell
(“Building Shell”) consisting of the elements described on the Basis of Design
attached hereto as Schedule 1 (collectively, the “Basis of Design”), and (ii)
“Tenant Improvements” shall mean the design and construction of improvements to
the Premises of a fixed and permanent nature as more particularly provided for
in this Work Letter. The design of the Building Shell shall be determined by
Landlord in Landlord’s sole and absolute discretion and Tenant acknowledges that
Landlord may make changes to the Building Shell, as determined by Landlord in
its sole and absolute discretion. Notwithstanding anything to the contrary
contained herein, Landlord is under no obligation to make any changes that may
be requested by Tenant to the Building Shell. Other than (i) completing
Landlord’s Work, at Landlord’s sole cost and expense, and (ii) funding the TI
Allowance, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises or the Project for Tenant’s use and occupancy.
Landlord’s Work shall be deemed to be in a “Building Shell Substantially
Complete” condition when (i) the Building Shell is substantially completed in
accordance with the Basis of Design and in a condition such that Tenant may
construct the Tenant Improvements without unreasonable interference from
Landlord, and (ii) Landlord’s architect has issued an AIA (as defined below)
G704 with respect to the Building Shell, subject to normal punch list items of a
non-material nature.
(b)    Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that the
plan prepared by Tenant attached hereto as Schedule 2 (the “Space Plans”) has
been approved by both Landlord and Tenant. Landlord and Tenant further
acknowledge and agree that any changes requested by Tenant to the Space Plans
constitutes a Change Request (as defined in Section 4).
(c)    Working Drawings. Tenant shall cause the TI Architect to prepare and
deliver to Landlord for review and comment construction plans, specifications
and drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plans. Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Landlord shall deliver its written comments on the TI Construction Drawings to
Tenant not later than 10 business days after Landlord’s receipt of the same;
provided, however, that Landlord may not disapprove any matter that is
consistent with the Space Plans. Tenant and the TI Architect shall consider all
such comments in good faith and shall, within 10 business days after receipt,
notify Landlord how Tenant proposes to respond to such comments. Any disputes in
connection with such comments shall be resolved in accordance with Section 2(d)
hereof. Provided that the design reflected in the TI Construction Drawings is
consistent with the Space Plans, Landlord shall approve the TI Construction
Drawings submitted by Tenant. Once approved by Landlord, subject to the
provisions of Section 4 below, Tenant shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(a) below).
(d)    Approval and Completion. If any dispute regarding the design of the
Tenant Improvements is not settled within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Fund (as defined in Section 5(d) below),
and (iii) Tenant’s decision will not affect the base Building, structural
components of the Building or any Building systems (in which case Landlord shall
make the final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.
3.    Performance of the Tenant Improvements.
(a)    Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI Fund.
Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.
(b)    Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.
(c)    Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.
(d)    Substantial Completion. Tenant shall substantially complete or cause to
be substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.
4.    Changes. Any changes requested by Tenant to the Tenant Improvements after
the delivery and approval by Landlord of the Space Plans, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.
(a)    Tenant’s Right to Request Changes. If Tenant shall request changes to the
Tenant Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall review and approve or disapprove such Change
Request within 10 business days thereafter, provided that Landlord’s approval
shall not be unreasonably withheld, conditioned or delayed.
(b)    Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.
5.    Costs.
(a)    Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade,
of the costs incurred or that will be incurred, in connection with the design
and construction of the Tenant Improvements (the “Budget”), and deliver a copy
of the Budget to Landlord for Landlord’s approval, which shall not be
unreasonably withheld or delayed. The Budget shall be based upon the TI
Construction Drawings approved by Landlord. The Budget shall include a payment
to Landlord of administrative rent (“Administrative Rent”) equal to 2% of the TI
Costs (as hereinafter defined) for monitoring and inspecting the construction of
the Tenant Improvements, which sum shall be payable from the TI Fund. If the
Budget is greater than the TI Allowance, Tenant shall deposit with Landlord the
difference, in cash, prior to the commencement of construction of the Tenant
Improvements, for disbursement by Landlord as described in Section 5(d).
(b)     TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:
1.    a “Tenant Improvement Allowance” in the maximum amount of $200.00 per
rentable square foot in the Premises, which is included in the Base Rent set
forth in the Lease; and
2.    an “Additional Tenant Improvement Allowance” in the maximum amount of
$65.00 per rentable square foot in the Premises, which shall result in
additional rent as provided in Section 4(b) of the Lease.
The TI Allowance shall be disbursed in accordance with this Work Letter. Tenant
shall have no right to the use or benefit (including any reduction to or payment
of Base Rent) of any portion of the TI Allowance not required for the
construction of (i) the Tenant Improvements described in the TI Construction
Drawings approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4. Tenant shall have no right to any portion of the TI Allowance that is
not disbursed before the last day of the month that is 12 months after the
Commencement Date.
(c)    Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the Space Plans and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord’s
Administrative Rent, and the cost of Changes (collectively, “TI Costs”).
Notwithstanding anything to the contrary contained herein, the TI Fund shall not
be used to purchase any furniture, personal property or other non-Building
system materials or equipment, including, but not be limited to, Tenant’s voice
or data cabling, non-ducted biological safety cabinets and other scientific
equipment not incorporated into the Tenant Improvements.
(d)    Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw. For purposes of any
litigation instituted with regard to such amounts, those amounts required to be
paid by Tenant will be deemed Rent under the Lease. The TI Allowance and Excess
TI Costs are herein referred to as the “TI Fund.” Notwithstanding anything to
the contrary set forth in this Section 5(d), Tenant shall be fully and solely
liable for TI Costs and the cost of Minor Variations in excess of the TI
Allowance.
(e)    Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, subject to the terms of Section 5(d), including Tenant’s
payment of Tenant’s proportionate share each invoice, Landlord shall reimburse
Tenant for TI Costs once a month against a draw request in Landlord’s standard
form, containing evidence of payment of such TI Costs by Tenant and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s approval thereof for payment, no later than 30 days
following receipt of such draw request. Upon completion of the Tenant
Improvements (and prior to any final disbursement of the TI Fund), Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate of occupancy for the
Premises; and (v) copies of all operation and maintenance manuals and warranties
affecting the Premises.
6.    Miscellaneous.
(a)    Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.
(b)    Modification. No modification, waiver or amendment of this Work Letter or
of any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.
(c)    No Default Funding. In no event shall Landlord have any obligation to
fund any portion of the TI Allowance during any period that Tenant is in Default
under the Lease.


Schedule 1




[Attachments omitted in accordance with Item 601(a)(5) of Regulation S-K as they
do not contain information material to an investment or voting decision.]



EXHIBIT D TO LEASE
ACKNOWLEDGMENT OF COMMENCEMENT DATE
This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SEATTLE NO. 28, LLC, a Delaware limited
liability company (“Landlord”), and ALPINE IMMUNE SCIENCES INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.
Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, the Rent Commencement Date shall be ______________, _____, and the
termination date of the Base Term of the Lease shall be midnight on
______________, _____. In case of a conflict between the terms of the Lease and
the terms of this Acknowledgment of Commencement Date, this Acknowledgment of
Commencement Date shall control for all purposes.
IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.
TENANT:
ALPINE IMMUNE SCIENCES INC.,
a Delaware corporation






By:    
Its:    






LANDLORD:
ARE-SEATTLE NO. 28, LLC,
a Delaware limited liability company


By:
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:
ARE-QRS CORP.,
a Maryland corporation,
general partner

By:                    
                            Its:                    









EXHIBIT E TO LEASE
Rules and Regulations
1.    The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.
2.    Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.
3.    Except for animals assisting the disabled, no animals shall be allowed in
the offices, halls, or corridors in the Project.
4.    Tenant shall not disturb the occupants of the Project or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.
5.    If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.
6.    Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.
7.    Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.
8.    Tenant shall maintain the Premises free from rodents, insects and other
pests.
9.    Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Project.
10.    Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.
11.    Tenant shall give Landlord prompt notice of any defects in the water,
lawn sprinkler, sewage, gas pipes, electrical lights and fixtures, heating
apparatus, or any other service equipment affecting the Premises.
12.    Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.
13.    All moveable trash receptacles provided by the trash disposal firm for
the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.
14.    No auction, public or private, will be permitted on the Premises or the
Project.
15.    No awnings shall be placed over the windows in the Premises except with
the prior written consent of Landlord.
16.    The Premises shall not be used for lodging, sleeping or cooking or for
any immoral or illegal purposes or for any purpose other than that specified in
the Lease. No gaming devices shall be operated in the Premises.
17.    Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.
18.    Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.
19.    Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration and noise which
may be transmitted beyond the Premises.





EXHIBIT F TO LEASE
TENANT’S PERSONAL PROPERTY
None.







EXHIBIT G TO LEASE
[Attachments omitted in accordance with Item 601(a)(5) of Regulation S-K as they
do not contain information material to an investment or voting decision.]




        